      Case 4:19-cv-00212-MW-CAS Document 77 Filed 01/02/20 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

JAC’QUANN MARQUIS HARVARD, JR.,
et al.,
        Plaintiffs,

v.                                           Case No. 4:19cv212-MW/CAS

MARK INCH, Secretary,
Florida Department of Corrections,
et al.,

          Defendants.
_________________________/

              ORDER GRANTING EXTENSION OF TIME TO
            RESPOND TO PLAINTIFFS’ MOTION TO COMPEL
             AND REQUEST FOR INCREASED WORD LIMIT

      This Court has considered, without hearing, Defendants’ Unopposed Motion

for Extension of Time to Respond to Plaintiffs’ Motion to Compel (ECF No. 65-1)

and Request to Increase Word Limit. ECF No. 76. The motion is GRANTED.

Defendants’ shall file their response to the Motion to Compel on or before January

13, 2020, and the word limit for the response is increased to 24,000 words.

     SO ORDERED on January 2, 2020.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
